Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 11/30/2020. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-4, 7-11 and 14 are allowed.

Reasons for Allowance
Claims 1 and  8  are allowable, because the closest arts, Balachandran et al. (hereinafter referred to as Balachandran) (U. S. Patent. No. 8812673B2), Ludwig et al. (hereinafter referred to as Ludwig) (U. S. Pub. No. 2008/0274747 A1), and Ramachandran et al. (hereinafter referred to Ramachandran) (U. S. Pub. No. 2015/0199138A1) fail to anticipate or render obvious the limitations including the elements, such as, a mobile terminal for buffering data in an adaptive streaming service, measuring a per-session throughput and an available bandwidth with respect to traffic generated from a streaming application, determining a number of  multiple sessions based on the per-session throughput and the available bandwidth, determining a total buffer size for pre-storing data, wherein, during an initial execution of the streaming application, the total buffer size being determined based a fixed buffer size, and after the initial execution of the streaming application, the total buffer size being determined based on a  cache hit ratio of the streaming application, the cache hit ratio including a rate determined by successful transmission of pre-fetched data from a buffer to the streaming application according to requests from the streaming application, determining a per-session buffer size by dividing the total buffer size by the number of the multiple sessions, generating request messages for requesting data based on the per-session buffer size, transmitting the request messages through the multiple sessions, wherein a number of the request messages is equal to the number of the multiple sessions, and receiving response messages in response to the request messages through the multiple sessions, where the response messages comprises data of a same size.

Further by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Hosogi et al. (U. S. Pub. No. 2003/0196040A1) teaches data cache system. Rey et al. (U. S. Pub. No. 2005/0005020A1) teaches server-based rate control in a multimedia streaming environment. Beek et al. (U.S. Pub. No. 2007/0067480A1) teaches adaptive media playout by server media processing for robust streaming.
Dependent claims 2-4, 7, 9-11 and 14 depend on now allowed independent claims 1 and 8, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on September 04, 2018. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







John Fan
/J. F. /
Examiner, Art Unit 2454
03/18/2021

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454